Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the RCE application No. 17/125,995 filed on July 28, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Claim Objections
Claims 13, 14, 16, 17, 23, 24, 26 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would make proper alignment of the claim limitation/with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/clarify the claim languages as underlined.
Claim 13. (As interpreted) A device comprising:
a package substrate having top and bottom major package substrate surfaces, the top major package substrate surface includes a die attach region;
a die having a second major die surface attached to the die attach region, wherein a first major die surface of the die includes a sensor region and a cap bond region surrounding the sensor region;
a cap standoff structure on the cap bond region, wherein the cap standoff structure comprises
a continuous cap adhesive ring disposed on the first major die surface of the die in the cap bond region surrounding the sensor region, and 
discontinuous rigid spacers distributed completely within the continuous cap adhesive ring, wherein the discontinuous rigid spacers comprise a discontinuous solid rigid spacer extending from a top of the continuous cap adhesive ring to a bottom of the continuous cap adhesive ring, the discontinuous rigid spacers are non-electrically functional rigid spacers; and
a transparent protective cover attached to the cap standoff structure by the continuous cap adhesive ring, the transparent protective cover forms a cavity over the sensor region, and wherein thePage 2 of 13Appl. No. 17/125,995 discontinuous  Amdt dated July 28, 2022rigid spacers within the continuous cap adhesive ring maintains a height of the cavity (cavity height) between the transparent protective cover and the first major die surface at least at about of a-predefined height.
Claim 14. (As interpreted) The device of claim 13, wherein the continuous cap adhesive ring surrounding the sensor region comprises a transparent cap adhesive ring.
Claim 16. (As interpreted) The device of claim 14, wherein the discontinuous rigid spacers comprise transparent rigid spacers.
Claim 17. (As interpreted) The device of claim 13, wherein the discontinuous rigid spacers comprise rigid studs.
Claim 23. (As interpreted) The device of claim 13, wherein the cavity includes an air cavity sealed by the continuous cap adhesive ring.
Claim 24. (As interpreted) The device of claim 13, wherein the discontinuous rigid spacers comprise different cross-sectional dimensions.
Claim 26. (As interpreted) The device of claim 13, wherein the discontinuous rigid spacers are non-uniformly distributed in the continuous cap adhesive ring.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 13-15, 18, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2009/0046183 A1) in view of Tan et al. (US 2018/0182801 A1), and further in view of van Gemert et al. (2015/0279803 A1).
Regarding independent claim 13, Nishida et al. teaches a device (Fig. 2, ¶92) comprising:
a package substrate (3, ¶93) having top and bottom major package substrate surfaces, the top major package substrate surface includes a die attach region (see annotated figure below);
a die (19, ¶94) having a second major die surface (bottom surface) attached to the die attach region (see figure below), wherein a first major die surface (top surface) of the die (19) includes a sensor region (19a) and a cap bond region (see annotated figure below) surrounding the sensor region (19a);
a cap standoff structure (22 called spacer, ¶94) on the cap bond region (see figure below),
a transparent protective cover (6 cover, made of glass, therefore, the cover is transparent, ¶92) attached to the cap standoff structure (22) by the adhesive ring, the transparent protective cover (6) forms a cavity (see annotated figure below) over the sensor region (19a), and wherein the rigid spacers within the continuous cap adhesive ring maintains a height of the cavity (cavity height) between the transparent protective cover (6) and the first major die surface (top surface) of the die (19) at a predefined height (see Fig. 2).

    PNG
    media_image1.png
    586
    791
    media_image1.png
    Greyscale


Nishida et al. is explicitly silent of disclosing, wherein the cap standoff structure comprises
a continuous cap adhesive ring disposed on the first major die surface of the die in the cap bond region surrounding the sensor region, and
discontinuous rigid spacers distributed within the continuous cap adhesive ring, wherein the discontinuous rigid spacers comprise a discontinuous solid rigid spacer extending from a top of the continuous cap adhesive ring to a bottom of the continuous cap adhesive ring, the discontinuous rigid spacers are non-electrically functional rigid spacers; and


Tan et al. teaches wherein (Fig. 1b) the cap standoff structure (150, ¶29) comprises
a continuous cap adhesive ring (150 is an adhesive material, ¶29) disposed on the first major surface (upper surface) of the die (180, ¶29) in the cap bond region surrounding the active sensor region (180a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Tan et al. and modify the standoff structure of Nishida et al. with the UV curable adhesive material, in order to provide high quality, strong and environmental friendly bonds and increased efficiency.
Nishida et al. and Tan et al. are explicitly silent of disclosing, wherein discontinuous rigid spacers distributed within the continuous cap adhesive ring, wherein the discontinuous rigid spacers comprise a discontinuous solid rigid spacer extending from a top of the continuous cap adhesive ring to a bottom of the continuous cap adhesive ring, the discontinuous rigid spacers are non-electrically functional rigid spacers; and
van Gemert et al. teaches wherein (Fig. 3 upside down: see figure below) discontinuous rigid spacers (118, para [0021]) distributed within the continuous soft glue (para [0021]), wherein the discontinuous rigid spacers (118) comprise a discontinuous solid rigid spacer (filler particles or bumps, para [0021]) extending from a top of the continuous soft glue to a bottom of the continuous soft glue, the discontinuous rigid spacers (118) are non-electrically functional rigid spacers (para [0021]).

    PNG
    media_image2.png
    459
    632
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by van Gemert et al. and modify the material of standoff structure of Nishida et al. and Tan et al. with rigid spacers within soft glue, in order to form rigid and strong adhesive spacers (¶21).
Regarding claim 14, Nishida et al. and Tan et al. and van Gemert et al. teach all of the limitations of claim 13 from which this claim depends.
The combination of Nishida et al. and Tan et al. teaches wherein the continuous cap adhesive ring (150, Tan et al., Fig. 1b) surrounding the sensor region (180a) comprises a transparent cap adhesive ring (made of UV curable polymer, ¶29, therefore, the adhesive standoff is transparent).
Regarding claim 15, Nishida et al. and Tan et al. and van Gemert et al. teach all of the limitations of claim 13 from which this claim depends.
Nishida et al. teaches wherein (Fig. 2, ¶92) the first major die surface (top surface) of the die (19) further includes die bond pads (21 input/output pad, ¶94) disposed on the cap bond region (see figure in claim 13).
Regarding claim 18, Nishida et al. and Tan et al. and van Gemert et al. teach all of the limitations of claim 13 from which this claim depends.
van Gemert et al. discloses wherein (Fig. 3 upside down) a certain height of the rigid standoff spacer (118) as annotated in the figure shown in claim 13 above.
Even van Gemert et al. does not disclose the rigid spacer ranges between 100 to 120 microns. It would have been obvious to select the predetermined height of the rigid spacer within the quoted limitation to optimize the result effective variable of the device in order to produce a tension, so the stud and the cover kept from peeling off. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the spacers giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 20, Nishida et al. and Tan et al. and van Gemert et al. teach all of the limitations of claim 13 from which this claim depends.
Nishida et al. teaches wherein (Fig. 2, ¶92) the first major die surface (top surface) of the die (19) further includes die bond pads (21 input/output pad, ¶94) disposed on the cap bond region (see figure in claim 13), wherein the die bond pads (21) comprise wire bonds (5, para [0092]).
Regarding claim 23, Nishida et al. and Tan et al. and van Gemert et al. teach all of the limitations of claim 13 from which this claim depends.
The combination of Nishida et al. and Tan et al. teaches wherein the air cavity (see Fig. 1b) includes an air cavity (¶52) sealed by the continuous cap adhesive ring (150 made of UV polymer adhesive).

10.	Claims 17, 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2009/0046183 A1) in view of Tan et al. (US 2018/0182801 A1), and further in view of van Gemert et al. (2015/0279803 A1) as applied to claim 13 above, and further in view of Wu et al. (US 2008/0164595 A1).
Regarding claim 17, Nishida et al. and Tan et al. and van Gemert et al. teach all of the limitations of claim 13 from which this claim depends.
Nishida et al. and Tan et al. and van Gemert et al. are explicitly silent of disclosing the discontinuous rigid spacers comprise rigid studs.
Wu et al. teaches wherein (Fig. 2) the adhesive standoff (23, ¶24, ¶26) ring includes rigid studs (gold stud bump, since the stud bump is a gold metal, therefore, the stud bump is rigid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Wu et al. and modify the spacer material of Nishida et al. and Tan et al. and van Gemert et al., for supporting the second substrate 25, and transmitting a signal from the second substrate 25 to the first substrate 21 through the first wires 24 (¶27).
Regarding claim 19, Nishida et al. and Tan et al. and van Gemert et al. and Wu et al. teach all of the limitations of claim 17 from which this claim depends.
Nishida et al. and Tan et al. and van Gemert et al. are explicitly silent of disclosing wherein the rigid studs comprise bumped studs.
Wu et al. teaches wherein (Fig. 2) the rigid studs (23) comprise bumped studs (stud bump, ¶24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Wu et al. and modify the spacer material of Nishida et al. and Tan et al. and van Gemert et al., since both rigid studs and bumped studs are suitable alternative of a bonding structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 22, Nishida et al. and Tan et al. and van Gemert et al. and Wu et al. teach all of the limitations of claim 17 from which this claim depends.
Wu et al. teaches wherein (Fig. 2) the rigid studs (23, ¶26) are metallic studs (made of gold stud bumps, ¶26).

11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2009/0046183 A1) in view of Tan et al. (US 2018/0182801 A1), and further in view of van Gemert et al. (2015/0279803 A1) and Wu et al. (US 2008/0164595 A1) as applied to claim 17 above, and further in view of Boyd et al. (US 2005/0151268 A1).
Regarding claim 21, Nishida et al. and Tan et al. and van Gemert et al. and Wu et al. teach all of the limitations of claim 17 from which this claim depends.
Nishida et al. and Tan et al. and van Gemert et al. and Wu et al. are explicitly silent of disclosing wherein the rigid studs comprises wafer level soldered studs.
Boyd et al. teaches wherein (Fig. 2) the rigid studs (103) comprise bumped studs (103/104, ¶28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Boyd et al. and modify the spacer of Nishida et al. and Tan et al. and van Gemert et al. and Wu et al., since both rigid studs and wafer soldered studs are suitable alternative of a bonding structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

Response to Arguments
12.	It has been acknowledged that the applicant amended claims 13, 14, 17, 18, 20, 21, 23 per the response dated on 07/28/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed but are moot, because the new rejection has been made citing a new reference, van Gemert et al. (2015/0279803 A1) in combinations with the previously cited prior art references, as explained in the current office action above.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819